Citation Nr: 0708964	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  02-04 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for joint and bone pain, 
claimed as arthritis. 


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954 and from August 1955 to July 1958.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 decision by the RO in New York, 
New York, which denied entitlement to service connection for 
joint and bone pain, claimed as arthritis.

In December 2002, the case was sent to the Board's Evidence 
Development Unit (EDU), to undertake additional development.  
In August 2003, the Board remanded the claim for further 
adjudication.

In a November 2004 decision, the Board denied entitlement to 
service connection for joint and bone pain, claimed as 
arthritis.  The veteran thereafter appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In a March 2006 joint motion to the Court, the parties 
requested that the November 2004 Board decision be vacated 
and remanded.

The Court granted the Joint Motion for Remand by means of an 
Order dated in April 2006, vacating the November 2004 Board 
decision and remanding the case for readjudication consistent 
with the joint motion. 

In September 2006, the Board remanded the claim for further 
development.


FINDING OF FACT

Arthritis of the veteran's shoulders, hips, knees and left 
foot was first demonstrated many years after service and has 
not been shown to have had its onset during service or to be 
in any way causally related to service.  


CONCLUSION OF LAW

Arthritis was neither incurred in or aggravated during active 
service, nor may it be so presumed.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006). 

The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in March 2001, the RO notified the veteran 
of the evidence needed to substantiate his claim for service 
connection.  This letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them. 

With respect to the fourth element, the March 2001 VCAA 
letter contained a notation that the veteran was to provide 
VA with any additional information or evidence that the 
veteran wanted VA to obtain.  This statement served to advise 
the veteran to submit any evidence in his possession 
pertinent to the claims on appeal.  In October 2004, the 
veteran submitted a statement and private medical records 
thereby demonstrating the veteran's actual knowledge of the 
need to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In the present appeal, the first three elements of Dingess 
notice are satisfied by the May 2001 letter.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date 
until the December 2006 supplemental statement of the case.  
VCAA notice cannot be provided in post-decisional documents, 
such as a SSOC.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006), Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Since the claim is being denied, no rating is being given and 
no effective date is being set.  He is, therefore, not 
prejudiced by the inferred notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Here, the notice was provided prior to the appealed rating 
decision, fully in accordance with Pelegrini II and Mayfield.  

Thus, all required notice was given.

The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

The veteran's service medical records are missing and 
presumed to have been destroyed in the fire at the National 
Personnel Records Center (NPRC) in 1973.  

Destruction of service medical records creates a heightened 
duty on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  VA is also obligated to search alternate sources of 
records.  Washington v. Nicholson, 19 Vet. App. 362 (2005).

In accordance with the joint motion, the Board remanded the 
claim in September 2006 so that he could be notified that 
efforts to obtain sick and morning reports had failed, and 
for efforts to obtain service personnel records.  The 
National Personnel Records Center reported that the records 
were "fire related" and that efforts to reconstruct them 
had been unsuccessful.  It is reasonably certain that further 
efforts to obtain the veteran's service medical records would 
be futile.  38 U.S.C.A. § 5103A.

There is no contention that arthritis was present in service, 
or that service records would show arthritis, and, as 
discussed below, the Board has accepted the veteran's reports 
of cold exposure and resultant pain in service.  The RO and 
AMC have made efforts to obtain alternative records without 
success, but even if service department records could be 
found, they would not be likely to shed light on the critical 
question in this case, namely, whether there is a 
relationship between the current arthritis and the in-service 
cold exposure.

VA has obtained all records of post-service treatment 
reported by the veteran; including service medical records, 
VA Medical Center (VAMC) records and private medical records.  

Per the August 2003 Board remand, the veteran also underwent 
a VA cold injury protocol (CIP) examination in June 2004.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

Service connection for a psychosis and degenerative arthritis 
may be presumed to have been incurred during service if 
manifested to a compensable degree within one year subsequent 
to discharge from service.  38 U.S.C.A. §§ 1101,1112, 1113: 
38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

As noted above, the veteran's service medical records are 
unavailable.

In August 1999, the veteran presented to Dr. Daniel Hyler 
with complaints of "more arthritic type problems".  The 
veteran reported that he had been having these types of 
problems for a while.  The veteran also reported that he had 
been told that being exposed to the cold while he was in the 
military would have exposed him more probably to arthritis.  
Dr. Hyler stated that there was "some theory about this" 
and that the arthritis the veteran was developing could be 
related to the cold exposure.  

In a January 2000 letter, Dr. Hyler stated that the veteran 
was currently a patient of his who was being treated for 
arthritis of the hips, legs and shoulders.  He noted that the 
veteran's exposure to cold for extended periods of time while 
in the military would have predisposed him more to arthritis.  
He concluded that the veteran suffered from severe flare-ups 
along with chronic pain in his hips, legs and shoulders due 
to overexposure to the extreme cold weather.

In June 2004, the veteran underwent a CIP examination.  The 
examiner noted that the veteran served for two tours in 
Germany in the 1950's.  The veteran reported that he was a 
truck driver while in service.  The trucks had no heat and he 
became extremely cold.  He also reported that the clothing he 
was issued during standard field operations were inadequate 
for the degree of cold.  He noted a stiff neck, shoulders and 
knees during his period of cold exposure.

The examiner found that the veteran had arthritis of the 
hips, knees, shoulders, and left foot.  The veteran also had 
pain in his neck, shoulders, hips, knees and feet.  The 
diagnosis was osteoarthritis of the shoulders, hips, knees 
and left foot.  However, the examiner concluded that there 
was no clinical evidence of cold injury residuals.

The examiner stated that the veteran's osteoarthritis was 
less likely than not secondary to a cold injury.  The 
veteran's history was not consistent with acute cold injury.  
Additionally, the joints involved, namely the hips, knees and 
shoulders, would not have been affected in isolation to other 
cold injury residuals.  Instead, cold injury to the extent of 
resulting in arthritis to the named joints would more likely 
than not have resulted in peripheral neuropathy, vascular 
compromise and small joint arthritis involving both feet and 
hands.  The veteran had none of these conditions.

Analysis

With regard to the elements of service connection, the 
requirement for an in-service injury is satisfied.  The 
veteran reported neck, shoulder and knee pain and cold 
exposure during his active duty.  He is competent to report 
these symptoms and exposures.  Such symptoms are consistent 
with the circumstances of his service. There is no evidence 
to the contrary of his report of cold weather exposure, and 
in light of the absence of service medical or personnel 
records his history of cold exposure.  

The veteran has a present disability as there is a current 
diagnosis of osteoarthritis of the shoulders, hips, knees and 
left foot.  

The remaining question is whether the current disability can 
be linked to disease or injury in service.  

The veteran's private physician has provided competent 
evidence of a potential relationship between the current 
arthritis and service, but he did not provide a rationale for 
his opinion, or evidence that he had reviewed the evidence 
contained in the claims folder.  

The opinion provided by the June 2004 CIP was accompanied by 
a detailed rationale, and was the product of a review of the 
record.  For these reasons the June 2004 CIP examiner's 
opinion that the current arthritis was less likely than not 
due to the in-service cold injury is of more probative weight 
than the opinion of Dr. Hyler.

The veteran has stated that his current arthritis is a result 
of his cold exposure in service.  The veteran, however, is 
not a medical professional competent to render an opinion on 
matters of medical diagnosis or causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).
  
As the most probative evidence is against a link between 
arthritis and cold exposure, service connection on a direct 
basis is not warranted.

Although degenerative joint disease, or arthritis, is a 
chronic disease, it was not identified in service or within 
one year after service.  There is no evidence of a continuity 
of symptomatology, and arthritis was not reported until more 
than 40 year after service.  The preponderance of the 
evidence is, therefore, against the grant of service 
connection on a presumptive basis.  38 U.S.C.A. § 1112, 1113; 
38 C.F.R. § 3.303(b), 3.307, 3.309.

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not for application 
and the claim is denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for joint and bone pain, 
claimed as arthritis is denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


